Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 1 of 18 PageID: 1815




  ROBBINS GELLER RUDMAN
   & DOWD LLP
  RACHEL L. JENSEN
  ALEXANDRA S. BERNAY
  CARMEN A. MEDICI
  655 West Broadway, Suite 1900
  San Diego, CA 92101
  Telephone: 619/231-1058
  619/231-7423 (fax)
  Attorneys for Plaintiffs


                        UNITED STATES DISTRICT COURT

                             DISTRICT OF NEW JERSEY

  LINCOLN ADVENTURES, LLC, a        )     No. 2:08-cv-00235-CCC-JAD
                                    )
  Delaware Limited Liability Company,
  and MICHIGAN MULTI-KING, INC.,    )     CLASS ACTION
                                    )
  a Michigan Corporation, on Behalf of
  Themselves and All Those Similarly)     [PROPOSED] ORDER
  Situated,                         )     PRELIMINARILY APPROVING
                                    )     PROPOSED PARTIAL CLASS
                        Plaintiffs, )     ACTION SETTLEMENT AND
                                    )     PRELIMINARILY CERTIFYING A
       vs.                          )     CLASS FOR SETTLEMENT
                                    )     PURPOSES
  THOSE CERTAIN UNDERWRITERS )
  AT LLOYD’S, LONDON MEMBERS )
  OF SYNDICATES, et al.             )
                        Defendants. )
                                    )




  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 2 of 18 PageID: 1816




          IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS

  FOLLOWS:

          1.   Settlement Class Findings. For purposes of the Settlement1 only (and

  without addressing the merits of Plaintiffs’ claims or the Settling Defendants’ or non-

  settling Defendants’ defenses), the Court preliminarily finds that the requirements of

  the Federal Rules of Civil Procedure, the United States Constitution, the Rules of the

  Court and any other applicable law have been met insofar as:

               (a)    The identity of certain of the members of the Settlement Class

  defined in Section 2(b) below (the “Settlement Class Members”) is ascertainable from

  the records of the Settling Defendants, and the size of the Settlement Class is so

  numerous that their joinder before the Court would be impracticable. The Court

  therefore finds preliminarily that the numerosity requirement of Fed. R. Civ. P.

  23(a)(1) is satisfied for settlement purposes only.

               (b)    Plaintiffs have alleged one or more questions of fact and law

  common to the Settlement Class, including whether the Settling Defendants violated

  RICO and state statutes and/or common law by allegedly engaging in a deceptive

  scheme to conceal the claimed lack of competition in the Lloyd’s London Market.

  Accordingly, based upon these allegations, the Court finds preliminarily that the


  1
         Unless otherwise stated, all capitalized terms have the meaning given to them in
  the Stipulation of Partial Class Action Settlement (“Settlement Agreement”).

                                           -1-
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 3 of 18 PageID: 1817



  commonality requirement of Fed. R. Civ. P. 23(a)(2) is satisfied for settlement

  purposes only.

               (c)    Plaintiffs have alleged that the Settling Defendants engaged in

  uniform misconduct affecting Settlement Class Members. Based upon these

  allegations, the Court finds preliminarily that the claims of Plaintiffs are typical of the

  claims of the Settlement Class, and that Plaintiffs, along with Co-Lead Counsel and

  other Plaintiffs’ Counsel representing Plaintiffs, will fairly and adequately protect the

  interests of the Settlement Class. Accordingly, the Court finds preliminarily that the

  typicality and adequacy requirements of Fed. R. Civ. P. 23(a)(3) and (4) are satisfied

  for settlement purposes only.

               (d)    The Court finds preliminarily that, for settlement purposes only,

  questions of law or fact common to the Settlement Class Members predominate over

  questions affecting only individual members of the Settlement Class and that a class

  action resolution in the manner proposed in the Settlement Agreement would be

  superior to other available methods for a fair and efficient adjudication of the Lawsuit.

  Accordingly, the Court finds preliminarily that the requirements of Fed. R. Civ. P.

  23(b)(3) are satisfied for settlement purposes only.

               (e)    The Court does not address or make any findings herein as to

  whether a plaintiff class may be certified in the Action for any purpose other than for

  purposes of this Settlement. This Order shall not be construed or used as an


                                             -2-
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 4 of 18 PageID: 1818



  admission, concession or declaration in the Action, including, but not limited to, any

  motion or request for certification of a plaintiff class in the Action.

          2.   Preliminary Certification of Settlement Class.

               (a)    Based on the findings set forth in Section 1, above, the Court

  preliminarily certifies the Settlement Class under Fed. R. Civ. P. 23(b)(3).

               (b)    The class shall consist of all persons and entities in the United

  States (including its territories) who, between January 1, 1997, and March 25, 2019,

  purchased or renewed a Contract of Insurance with any Lloyd’s Syndicates named as

  a Defendant in the Action. Excluded from the Settlement Class are Released

  Defendants, Defendants, defendants formerly named as such in the Action, all Lloyd’s

  syndicates, Opt-outs, and judges presiding over the Action and their immediate

  families (the “Settlement Class”).

               (c)    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and

  for the purposes of the Settlement only, Plaintiffs are preliminarily certified as the

  Class Representatives, and Co-Lead Counsel is preliminarily certified as Class

  Counsel.

          3.   Findings Regarding Proposed Settlement. The Court finds that (a) the

  Settlement Agreement resulted from extensive arm’s-length negotiations conducted

  with the assistance of the Hon. Layn R. Phillips that were held after Plaintiffs’

  Counsel had conducted substantial discovery; and (b) the Settlement is sufficiently


                                            -3-
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 5 of 18 PageID: 1819



  fair, reasonable and adequate to warrant sending to Settlement Class Members notice

  of the Action, the Settlement Agreement, the Settlement and the Fairness Hearing.

          4.   Fairness Hearing. The Court hereby schedules the Fairness Hearing for

  __________________, 2019, at ________ Eastern Time, in Courtroom 5B of the

  Martin Luther King Building & U.S. Courthouse, 50 Walnut St., Newark, NJ 07101 to

  consider, among other things:

               (a)    Whether the Settlement Class should be finally certified as a class

  for settlement purposes only;

               (b)    Whether the Settlement should be approved as fair, reasonable and

  adequate and the Action dismissed with prejudice as to the Settling Defendants

  pursuant to the terms of the Settlement Agreement;

               (c)    Whether the Notice Plan (Exhibits D, E, and I) to the Settlement

  Agreement: (i) constitutes the best practicable notice; (ii) constitutes notice that is

  reasonably calculated, under the circumstances, to apprise Settlement Class Members

  of (1) the pendency of the Action, (2) the effect of the Settlement Agreement,

  including the release defined and described in Section XIII thereof (the “Release”),

  (3) their right to object to the Settlement, the Plan of Allocation (Exhibit F), the

  application by Plaintiffs’ Counsel for an award of attorneys’ fees and expenses

  (“Attorneys’ Fee and Expense Award”) and/or service awards to the named Plaintiffs

  (“Service Awards”), (4) their right to exclude themselves from the Settlement Class as


                                           -4-
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 6 of 18 PageID: 1820



  described in Section 11 below, and (5) their right to appear at the Fairness Hearing;

  (iii) was reasonable and constitutes due, adequate and sufficient notice to persons

  entitled to notice; and (iv) meets all applicable requirements of the Federal Rules of

  Civil Procedure, the United States Constitution (including the Due Process Clause),

  the Rules of this Court and any other applicable law;

                (d)    Whether Plaintiffs and Plaintiffs’ Counsel have adequately

  represented the Settlement Class for purposes of entering into and implementing the

  Settlement Agreement;

                (e)    Whether Settlement Class Members, on behalf of themselves, their

  respective current, former or future, direct or indirect parents, subsidiaries, affiliates,

  directors, officers, principals, employees, agents, attorneys, executors, administrators,

  beneficiaries, predecessors, successors, heirs and assigns should be bound by the

  Release and the judgment reduction provisions of Section XIII of the Settlement

  Agreement;

                (f)    Whether Settlement Class Members, on behalf of themselves, their

  respective current, former or future, direct or indirect parents, subsidiaries, affiliates,

  directors, officers, principals, employees, agents, attorneys, executors, administrators,

  beneficiaries, predecessors, successors, heirs and assigns should be permanently

  barred, enjoined and restrained from filing, commencing, prosecuting, continuing to

  prosecute, intervening in, participating in (as Settlement Class Members or otherwise)


                                             -5-
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 7 of 18 PageID: 1821



  or receiving any benefits or other relief from any other action, arbitration or other

  proceeding brought against any or all of the Released Defendants defined in

  Section II.33 of the Settlement Agreement that is based upon, arises out of or relates

  to any of the Released Claims defined in Section II.32 of the Settlement Agreement;

               (g)    Whether a Bar Order as described in Section XIII.B.2 of the

  Settlement Agreement should be entered that, among other things, provides that

  (i) any and all persons and entities are permanently barred, enjoined and restrained

  from commencing, prosecuting, continuing to prosecute or asserting any claim

  (including any claim for indemnification, contribution or attorneys’ fees) against any

  of the Released Defendants where the alleged injury to the barred person or entity is

  based upon that person’s or entity’s alleged liability to the Settlement Class or any of

  the Settlement Class Members, (ii) any and all Released Defendants are permanently

  barred, enjoined and restrained from commencing, prosecuting, continuing to

  prosecute or asserting any claim (including any claim for indemnification or

  contribution) against a person barred by subsection (g)(i) of this Section where the

  Released Defendant’s alleged injury is based solely upon the Released Defendants’

  alleged liability to the Settlement Class or any of the Settlement Class Members other

  than with respect to claims related to coverage under Contracts of Insurance issued by

  Released Defendants to Plaintiffs or any Settlement Class Members, and (iii) there

  shall be a judgment-reduction credit reducing any judgment that the Settlement Class


                                           -6-
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 8 of 18 PageID: 1822



  or any of the Settlement Class Members might obtain against any barred person or

  entity in connection with any of the Released Claims by the greater of the settlement

  amount paid by the Settling Defendants or an amount that corresponds to the Settling

  Defendants’ percentage of responsibility for the loss to the Settlement Class or any of

  the Settlement Class Members; and

                (h)   Whether Plaintiffs’ Counsel’s application for an Attorneys’ Fee

  and Expense Award and for Service Awards should be approved.

  The Court reserves the right to continue the Fairness Hearing without further written

  notice.

          5.    Notice to Settlement Class Members. Notice of the Action, the

  Settlement Agreement, the Settlement and the Fairness Hearing shall be provided to

  Settlement Class Members as follows:

                (a)   The names and/or addresses of the Settlement Class Members shall

  be obtained, to the extent reasonably available, from an electronic search of the

  underwriting systems of the Settling Defendants within thirty (30) calendar days of

  this Order.

                (b)   Each Settling Defendant shall write to those coverholders acting on

  its behalf that wrote a majority of the Settling Defendant’s business under binding

  authorities during the five-year period from October 1, 2013 to September 30, 2018.

  Each Settling Defendant shall request that these coverholders provide to the Claims


                                           -7-
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 9 of 18 PageID: 1823



  Administrator, to the extent reasonably available, names and addresses of

  policyholders to which insurance policies were issued on behalf of the Settling

  Defendant under binding authorities for this five-year period.

               (c)   The identity and/or addresses for certain of the Settlement Class

  Members will not be identifiable through reasonable effort due to data and collection

  issues with the records of the Settling Defendants. Therefore, to inform Settlement

  Class Members of their rights relating to the Settlement, the Claims Administrator (as

  defined in Section 7, below) will undertake the additional steps set forth in sub-

  sections (d) and (e) below to notify the Settlement Class Members of the Settlement.

               (d)   Following the Claims Administrator’s receipt from the Settling

  Defendants of the reasonably available names and/or addresses of Settlement Class

  Members, the Claims Administrator shall conduct searches of the names that do not

  have addresses by searching through databases available to it, including vendor

  databases and databases associated with other settlements in this case. Then the

  Claims Administrator shall provide Notice of the Action, the Settlement Agreement,

  notice of the Settlement and the Fairness Hearing to Settlement Class Members via:

  (1) the mailing of the Summary Notice, in the form annexed as Exhibit E to the

  Settlement Agreement (the “Summary Notice”), to those Settlement Class Members

  for which addresses may be obtained through reasonable efforts identified above on or

  before _______, 2019; (2) posting of the Long-form Notice, substantially in the form


                                          -8-
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 10 of 18 PageID: 1824



  annexed as Exhibit D to the Settlement Agreement, and the Summary Notice at

  www.SyndicateSettlement.com, a website dedicated to this Settlement on or before

  _________, 2019; (3) publication of the Summary Notice in selected media as set

  forth in Exhibit I to the Settlement Agreement on or before _____, 2019; and

  (4) digital notice as described in Exhibit I to the Settlement Agreement from the

  Notice Date through the claims deadline (the “Digital Notice”). All of the

  dissemination dates described above shall be within specified time periods or as close

  thereto as reasonably possible.

               (e)   Any mailed Summary Notice returned to the Claims Administrator

  with an updated address shall be re-mailed to the addressee as soon as practicable.

               (f)   No later than ten (10) calendar days following the entry of this

  Order (“Notice Date”), Co-Lead Counsel shall cause the Long-form Notice, Claim

  Form and a link to the Settlement Website to be posted on their respective firm

  websites.

               (g)   At or before the Fairness Hearing, Co-Lead Counsel and/or the

  Claims Administrator shall file with the Court proof of (i) mailing of the Summary

  Notice, (ii) publication of the Summary Notice, (iii) posting of the Long-form Notice

  on the website www.SyndicateSettlement.com and on Co-Lead Counsel’s firms’

  websites, and (iv) implementation of the Digital Notice.




                                          -9-
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 11 of 18 PageID: 1825



          6.   Findings Concerning Notice. The Court finds that notice given in the

  form and manner set forth in Section 5, above, is the best practicable notice and is

  reasonably calculated, under the circumstances, to apprise Settlement Class Members

  of (a) the Action, (b) the Settlement Agreement, (c) the Settlement, (d) their right to

  object to the Settlement, the Plan of Allocation, the application for an Attorneys’ Fee

  and Expense Award or Service Awards, (e) their right to be heard in connection

  therewith at the Fairness Hearing, and (f) their right to exclude themselves from the

  Settlement Class. The Court further finds that the Summary Notice, the Long-form

  Notice, and the Digital Notice, respectively, are written simply and plainly and will be

  readily understandable by Settlement Class Members and that the Summary Notice,

  the Long Form Notice, and the Digital Notice, and the manner of disseminating the

  Notices are reasonable, constitute due, adequate and sufficient notice to all persons or

  entities entitled to be provided with notice, and meet the requirements of the Federal

  Rules of Civil Procedure (including Fed. R. Civ. P. 23(c)(2) and (e)), the United States

  Constitution (including the Due Process Clause), the Rules of this Court and any other

  applicable law.

          7.   Claims Administrator. The Court appoints A.B. Data, Ltd. as the

  claims administrator who will act on behalf of the Court for the purpose of assisting in

  the implementation of the Settlement.




                                           - 10 -
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 12 of 18 PageID: 1826



          8.    Attorneys’ Fee and Expense Award.

          Plaintiffs’ Counsel may file an application for an Attorneys’ Fee and Expense

  Award and for Service Awards no later than thirty-five (35) calendar days prior to the

  Fairness Hearing.

          9.    Settling Defendants’ Communications with Settlement Class.

          The Settling Defendants may communicate with a Settlement Class Member

  who is a current, past, or prospective insured regarding a purchase or renewal of an

  insurance product. The Settling Defendants may communicate with a Settlement Class

  Member as may be otherwise necessary to conduct its normal business. If any

  Settlement Class Member has a question about the Settlement, the Settling Defendants

  agree to refer him, her, or it to the Claims Administrator or Co-Lead Counsel.

          10.   Claim Forms.

          Settlement Class Members who wish to participate in the Settlement shall

  complete and submit Claim Forms in accordance with the instructions contained

  therein. Unless the Court orders otherwise, all Claim Forms must be postmarked or

  submitted electronically no later than one hundred seventy-five (175) calendar days

  from entry of this Order. Any Settlement Class Member who does not timely submit a

  Claim Form within the time provided for, shall be barred from sharing in the

  distribution of the proceeds of the Settlement Fund, unless otherwise ordered by the

  Court. Notwithstanding the foregoing, Co-Lead Counsel may, in their discretion,


                                          - 11 -
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 13 of 18 PageID: 1827



  accept late-submitted claims for processing by the Claims Administrator so long as

  distribution of the Net Settlement Fund to Authorized Claimants is not materially

  delayed thereby.

          11.   Requests for Exclusion from the Settlement Class.

                (a)   Any Settlement Class Member who wishes to be excluded from the

  Settlement Class must mail by first class mail with proper postage, or deliver, a

  written request for exclusion, postmarked or delivered to the attention of the Claims

  Administrator no later than twenty-one (21) calendar days before the Fairness

  Hearing, or other deadline ordered by the Court. A list of the persons and entities

  requesting exclusion shall be provided by the Claims Administrator to the Settling

  Parties and to the Court no later than fourteen (14) calendar days before the Fairness

  Hearing.

                (b)   A request for exclusion must include the Settlement Class

  Member’s: (i) name, (ii) address, (iii) telephone number, (iv) email address (if

  applicable), and (v) information about each Contract of Insurance related to the

  Settlement, including (1) the insurer that issued the Contract of Insurance, (2) policy

  number, (3) face amount of each Contract of Insurance, (4) annual premium, and (5)

  effective date and expiration date for each policy.




                                          - 12 -
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 14 of 18 PageID: 1828



                (c)   Any Settlement Class Member who does not submit a timely

  request for exclusion in accordance with the above requirements shall be bound by the

  Release and by all proceedings, orders and judgments in this Action.

          12.   Objections to the Settlement, Plan of Allocation, Attorneys’ Fee and

  Expense Award or Service Awards.

                (a)   Any Settlement Class Members that wish to object to the fairness,

  reasonableness or adequacy of the Settlement, the Plan of Allocation, any term(s) of

  the Settlement Agreement or to the application for an Attorneys’ Fee and Expense

  Award or Service Awards must serve on Co-Lead Counsel and respective counsel for

  the Settling Defendants and file with the Court a statement of his, her or its objection;

  provided that such statement of objection must be received no later than twenty-one

  (21) calendar days before the Fairness Hearing or as the Court may otherwise direct.

                (b)   The statement of objection shall provide evidence of the

  Settlement Class Member’s membership in the Settlement Class and shall state the

  specific reason(s), if any, for each such objection, including any legal support and

  evidence that the Settlement Class Member wishes to introduce in support of such

  objection.

                (c)   Settlement Class Members may file an objection on his, her or its

  own or through an attorney hired at his, her or its own expense. If the Settlement

  Class Member hires an attorney in connection with filing an objection to the


                                           - 13 -
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 15 of 18 PageID: 1829



  Settlement, the attorney must serve on Co-Lead Counsel and respective counsel for

  the Settling Defendants, and file with the Court a notice of appearance; provided that

  any such notice of appearance must be received by Co-Lead Counsel and respective

  counsel for the Settling Defendants no later than twenty-one (21) calendar days before

  the Fairness Hearing, or as the Court may otherwise direct.

                (d)   Only a Settlement Class Member that files and serves a written

  objection pursuant to this Section 12 may appear at the Fairness Hearing, either in

  person or through an attorney hired at the Settlement Class Member’s own expense, to

  object to the fairness, reasonableness or adequacy of (i) the Settlement, (ii) the Plan of

  Allocation, (iii) any term of the Settlement Agreement, or (iv) the application for an

  Attorneys’ Fee and Expense Award or Service Awards.

                (e)   Any Settlement Class Member that fails to comply with any of the

  provisions of this Section 12 shall waive and forfeit any and all rights that it may

  otherwise have to appear separately at the Fairness Hearing and/or to object to the

  Settlement, and shall be bound by all of the terms of the Settlement Agreement and by

  all proceedings, orders and judgments in this Action.

          13.   Filing of Opening and Reply Briefs.

          All opening briefs and supporting documents in support of the Settlement, the

  Plan of Allocation, and Plaintiffs’ Counsel’s application for an Attorneys’ Fees and

  Expense Award and for Service Awards shall be filed thirty-five (35) calendar days


                                            - 14 -
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 16 of 18 PageID: 1830



  prior to the Fairness Hearing. Replies to any objections shall be filed seven (7)

  calendar days prior to the Fairness Hearing.

          14.   Preliminary Injunctions.

          All Settlement Class Members, along with their respective current, former or

  future, direct and indirect parents, subsidiaries, affiliates, directors, officers,

  principals, employees, agents, attorneys, executors, administrators, beneficiaries,

  predecessors, successors, heirs and assigns, are preliminarily enjoined from filing,

  commencing, prosecuting, continuing to prosecute, intervening in, participating in (as

  class members or otherwise) or receiving any benefits or other relief from any other

  action, arbitration or administrative, regulatory or other proceeding against any one or

  more of the Released Defendants that is based upon, arises out of or relates in any way

  to any of the Released Claims defined in Section II.32 of the Settlement Agreement.

  All persons or entities are preliminarily enjoined from filing, commencing,

  prosecuting or continuing to prosecute any other putative class action against any or

  all such Released Defendants on behalf of any of the Settlement Class Members if that

  action is based upon, arises out of or relates in any way to any of the Released Claims

  defined in Section II.32 of the Settlement Agreement. The Court finds that issuance

  of this preliminary injunction is necessary and appropriate in aid of the Court’s

  jurisdiction over this Action and the Settlement.




                                           - 15 -
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 17 of 18 PageID: 1831



          15.   Binding Effect.

          All Settlement Class Members, along with their respective current, former or

  future, direct and indirect parents, subsidiaries, affiliates, directors, officers,

  principals, employees, agents, attorneys, executors, administrators, beneficiaries,

  predecessors, successors, heirs and assigns, will be bound by all proceedings, orders

  and judgments relating to the Settlement Agreement and the Settlement, even if such

  Settlement Class Members have previously initiated or subsequently initiate litigation,

  arbitration or other proceedings, or have any other claim against any or all of the

  Released Defendants relating to any of the Released Claims.

          16.   Termination of the Settlement.

                (a)   This Order shall become null and void, and shall be without

  prejudice to the rights of the Settling Parties, each of which shall be restored to the

  position it occupied immediately before the Court entered this Order, if: (i) the

  Settlement is not finally approved by the Court, or does not become final due to a

  ruling from any appellate court; or (ii) as to any Settling Parties for whom the

  Settlement Agreement is terminated, the Settlement Agreement does not become

  effective in accordance with its terms or is otherwise terminated.

                (b)   In the event that this Order shall become null and void pursuant to

  this Section 16, the Settlement Agreement and this Order shall be of no force or effect

  as to any Settling Party for whom Section 16 of this Order applies and shall not be


                                          - 16 -
  1554306_1
Case 2:08-cv-00235-CCC-JAD Document 89-5 Filed 04/19/19 Page 18 of 18 PageID: 1832



  construed or used as an admission, concession or declaration by or against any of the

  Settling Parties of any fault, wrongdoing, breach or liability, or as a waiver by any of

  the Settling Parties of any claims or defenses, including, but not limited to, any

  argument against the certification of a plaintiff class in the Action for any purpose

  other than settlement. Notwithstanding this Section 16, the terms of Sections XVIII.5

  and XIX.5 of the Settlement Agreement shall not be affected if this Order becomes

  null and void.

  DATED: ___________________              ___________________________________
                                          THE HONORABLE CLAIRE C. CECCHI
                                          UNITED STATES DISTRICT JUDGE




                                           - 17 -
  1554306_1
